               Case 1:19-cv-05833 Document 1 Filed 06/21/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WORTH CAPITAL HOLDINGS 36 LLC                          :
13345 SOUTHFIELDS ROAD                                 :
WELLINGTON, FL 33414,                                  : CIVIL ACTION NO.
                                                       :
                                                       : 19-CV-5833
                                     Plaintiff,        :
               v.                                      :
                                                       :            COMPLAINT
DAVID SHUMAN                                           :
260 PARK AVENUE SOUTH                                  :
NEW YORK, NY 10010,                                    :
                                     Defendant.        :


         Plaintiff, Worth Capital Holdings 36 LLC (“Plaintiff”), by and through its attorneys,

Woods Oviatt Gilman, LLP, avers and alleges, as follows:

                                             PARTIES

         1.     Plaintiff is a Delaware limited liability company with a principal place of business

located at 13345 Southfields Road, Wellington, FL 33414, and Plaintiff’s sole member, Charles

R. Holzer, is a an adult individual who is domiciled in the State of Florida.

         2.     Defendant, David Shuman ("Defendant," "Shuman," or “Guarantor”), is an adult

individual who resides at 260 Park Avenue South, New York, NY 10010 and is domiciled in the

State of New York.

                                 JURISDICTION AND VENUE

         3.     This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C §

1332 because the amount in controversy exceeds $75,000.00 exclusive of interest and costs, and

because there is complete diversity of citizenship between (a) Plaintiff and its sole member,

being citizens of the State of Florida, and (b) Defendant, a citizen of the State of New York.




{7400848:3 }
                Case 1:19-cv-05833 Document 1 Filed 06/21/19 Page 2 of 8



         4.      Venue is proper in this district because the residence of the Defendant and the

events set forth in this Complaint are located and/or occurred in the Southern District of New

York, and in accordance with the venue provision of the parties' agreement.

         5.      Plaintiff is registered to do business in the State of New York.

                                   FACTUAL ALLEGATIONS

         6.      On September 4, 2017, Declan Ganley (the “Borrower”) obtained a loan in the

original principal amount of $3,000,000.00 from the Plaintiff pursuant to a Loan and Call Right

Agreement (the “Original Loan Agreement”).

         7.      In connection with the Original Loan Agreement, the Borrower executed and

delivered to Plaintiff a Promissory Note, dated September 4, 2017, in the principal amount of

$3,000,000.000 (the “Original Note”).

         8.      On or about November 8, 2017, the Borrower and Plaintiff executed an Amended

and Restated Loan and Call Right Agreement (the “Loan Agreement”) increasing the original

principal amount of the loan made by Plaintiff to the Borrower to $4,500,000.00 (the “Loan”).

         9.      On or about November 8, 2017, in connection with the Loan from Plaintiff, the

Borrower also executed and delivered to Plaintiff an Amended and Restated Promissory Note

(the “Note”).

         10.     As additional security for the Loan, the Guarantor executed and delivered to

Plaintiff a Credit Enhancement Letter Agreement dated November 8, 2017 (the “Guaranty”).

         11.     Under the terms of the Guaranty, Defendant guarantied and became a surety for,

absolutely, primarily, unconditionally and irrevocably, the full and prompt payment of all

amounts due and owing to Plaintiff pursuant to the terms of the Loan Agreement.




                                                  -2-
{7400848:3 }
               Case 1:19-cv-05833 Document 1 Filed 06/21/19 Page 3 of 8



         12.    Under the Guaranty, Defendant also agreed that his obligations as Guarantor are

independent of the obligations of Borrower and of any other Person that may become liable with

respect to the obligations under the Loan Agreement, and that a separate action or actions may be

brought and prosecuted against Shuman, whether or not any action is brought against Borrower,

any other guarantor or any other person for any obligations guaranteed under the Guaranty.

         13.    Pursuant to the Loan Agreement and Note, the Loan matured on February 1, 2018

(the “Maturity Date”). The Borrower failed to pay all outstanding principal and accrued and

unpaid interest under the Loan Agreement by the Maturity Date.

         14.    On or about March 16, 2018, Plaintiff and the Borrower entered into a

Modification and Extension Agreement (the “First Extension Agreement”). Pursuant to the First

Extension Agreement, the Plaintiff and the Borrower agreed to extend the Maturity Date of the

Loan to March 20, 2018.

         15.    Upon information and belief, Shuman was aware of and involved in the

negotiations concerning the First Extension Agreement.

         16.    On or about April 18, 2018, Plaintiff and Borrower entered into a Second

Modification and Extension Agreement (the “Second Extension Agreement”). Pursuant to the

Second Extension Agreement, the Maturity Date was extended to May 15, 2018.

         17.    Upon information and belief, Shuman was aware of and involved in the

negotiations concerning the Second Extension Agreement.

         18.    On or about June 7, 2018, Plaintiff and Borrower entered into a Third

Modification and Extension Agreement (the “Third Extension Agreement” together with the

First Extension Agreement and Second Extension Agreement, collectively, the “Extension




                                               -3-
{7400848:3 }
               Case 1:19-cv-05833 Document 1 Filed 06/21/19 Page 4 of 8



Agreements”). Pursuant to the Third Extension Agreement, the Maturity Date was extended to

July 20, 2018 (the “Final Maturity Date”).

         19.    Upon information and belief, Shuman was aware of and involved in the

negotiations concerning the Third Extension Agreement.

         20.    The Original Loan Agreement, Loan Agreement, Original Note, Note, Guaranty,

Extension Agreements, and all other documents evidencing, securing or executed in connection

with the Loan are hereinafter referred to collectively as the “Loan Documents”.

         21.    A default and/or defined event of default on the part of the Borrower and the

Guarantor under the Loan Documents has occurred and is continuing as a result of their failure to

pay the outstanding principal balance due under the Loan Documents on or before the Final

Maturity Date (the “Maturity Default”).

         22.    On August 20, 2018, Plaintiff sent the Borrower a Notice of Default and

Acceleration (the “First Default Notice”) confirming the occurrence of the Maturity Default.

Further, Plaintiff accelerated all amounts due and owing under the Loan Documents.

         23.    On September 17, 2018, Plaintiff sent the Guarantor a Demand for Payment (the

“First Guaranty Demand”) notifying the Guarantor of the Maturity Default and demanding

payment from the Guarantor.

         24.    On October 1, 2018, Plaintiff and the Borrower executed a Forbearance and

Modification Agreement (the “First Forbearance Agreement”). Thereunder, Plaintiff agreed to

forbear from taking action to enforce its rights under the Loan Documents until October 31,

2018, and Borrower agreed that the failure to pay all sums due thereunder on or before October

31, 2018 would constitute an event of default.




                                                 -4-
{7400848:3 }
               Case 1:19-cv-05833 Document 1 Filed 06/21/19 Page 5 of 8



         25.    Upon information and belief, Shuman was aware of and involved in the

negotiations concerning the First Forbearance Agreement.

         26.    The Borrower and Guarantor failed to pay the sums owed to Plaintiff by October

31, 2018 (the “First Forbearance Default”).

         27.    On November 5, 2018, Plaintiff sent the Borrower a second Notice of Default and

Acceleration (the “Second Default Notice”) confirming the occurrence of the Maturity Default

and the First Forbearance Default.

         28.    On November 7, 2018, Plaintiff sent a second Demand for Payment (the “Second

Guaranty Demand”) notifying the Guarantor of the Maturity Default and First Forbearance

Default and demanding payment from the Guarantor.

         29.    On December 7, 2018, Plaintiff and the Borrower executed a Second Forbearance

and Modification Agreement (the “Second Forbearance Agreement” and, together with the First

Forbearance Agreement, the "Forbearance Agreements"). Thereunder, Plaintiff agreed to forbear

from taking action to enforce its rights until January 15, 2019, and Borrower agreed that the

failure to pay all sums due thereunder on or before January 15, 2019, would constitute an event

of default.

         30.    Upon information and belief, Shuman was aware of and involved in the

negotiations concerning the Second Forbearance Agreement.

         31.    The Borrower and Guarantor failed to pay the amounts due to Plaintiff by January

15, 2019 (the “Second Forbearance Default” and with the Maturity Default and the First

Forbearance Default, collectively, the “Existing Defaults”).




                                               -5-
{7400848:3 }
               Case 1:19-cv-05833 Document 1 Filed 06/21/19 Page 6 of 8



         32.    On March 6, 2019, Plaintiff sent the Borrower a third Notice of Default and

Acceleration (the “Third Default Notice” and with the First Default Notice and Second Default

Notice, collectively, the “Default Notices”) confirming the occurrence of the Existing Defaults.

         33.    On March 7, 2019, Plaintiff sent a third Demand for Payment to Defendant (the

“Third Guaranty Demand” and with the First Guaranty Demand and Second Guaranty Demand,

collectively, the “Guaranty Demands”) notifying the Guarantor of the Existing Defaults and

demanding payment from the Guarantor.

         34.    Despite the multiple Default Notices and Guaranty Demands, as of the date

hereof, neither the Borrower nor the Guarantor have resolved the Existing Defaults.

         35.    Neither the Borrower nor the Guarantor have repaid the Loan.

         36.    Neither the Borrower nor the Guarantor have repaid the amount owing to Plaintiff

under the Loan Documents, the Extension Agreements or the Forbearance Agreements.

         37.    Despite demand, Guarantor has refused, without cause or justification, to make

any payment under the Guaranty.

                                  FIRST CAUSE OF ACTION
                                     (Breach of Guaranty)

         38.    To the extent not inconsistent herewith, Plaintiff incorporates by reference the

allegations contained in paragraphs 1 through 35 as if fully set forth herein.

         39.    The Guaranty is a valid, binding and enforceable agreement executed by Shuman.

         40.    Pursuant to the Guaranty, the Guarantor is obligated to pay Plaintiff all amounts

due and owing under the Loan Agreement.

         41.    Under the terms of the Loan Agreement, the amounts due and owing to Plaintiff

include, among other things, Plaintiff's reasonable attorneys' fees and expenses.




                                                -6-
{7400848:3 }
               Case 1:19-cv-05833 Document 1 Filed 06/21/19 Page 7 of 8



         42.    Plaintiff has performed all of its obligations, if any, under the Guaranty, and any

conditions precedent to Shuman's performance of the Guaranty have occurred.

         43.    Defendant has breached the Guaranty by failing to pay to Plaintiff the amounts

required under the Guaranty.

         44.    Guarantor is in default and/or breach of the Guaranty beyond any applicable

notice or cure period.

         45.    Plaintiff has suffered damages as a result of Defendant's breach of the Guaranty.



         WHEREFORE, Plaintiff respectfully requests judgment in its favor and against

Defendant, David Shuman, as follows:

         A.     Awarding Plaintiff money damages for Defendant's breach of the Guaranty, in the

amount of to be determined at the time of trial, together with interest;

         B.     Awarding Plaintiff its reasonable attorney’s fees, expenses and costs incurred by

Plaintiff before and after the filing of this Complaint, to the fullest extent permitted under the law

and, as authorized under the Guaranty and Loan Agreement; and

         C.     Such other and further relief as the Court deems just and proper.




                                                 -7-
{7400848:3 }
               Case 1:19-cv-05833 Document 1 Filed 06/21/19 Page 8 of 8



Dated: June 21, 2019
       Rochester, New York
                                                WOODS OVIATT GILMAN LLP


                                          By:   /s/ Brian Capitummino
                                                Brian J. Capitummino, Esq.
                                                1900 Bausch & Lomb Place
                                                Rochester, New York 14604
                                                (585) 987-2800
                                                Attorneys for Plaintiff




                                         -8-
{7400848:3 }
